Citation Nr: 1142465	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980 and from May 1999 to July 1999.  The Veteran also had various periods of active duty for training (ADT) and inactive duty for training (IDT) as a member of the Michigan Army National Guard (from 1980 to 1986) and the Michigan Air National Guard (1986 to 2003).  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a July 2007 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for tinnitus.  In May 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  In a decision issued in September 2010, the Board denied the Veteran's claim.  He appealed that decision to the Court.  In May 2011, the Court vacated the September 2010 Board decision and remanded the matter for readjudication consistent with instructions outlined in a May 2011 Joint Motion by the parties. 

Here, it is briefly noted that the Veteran effectively withdrew his claim for entitlement to service connection for bilateral hearing loss at his May 2010 Travel Board hearing.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran essentially contends that his tinnitus was caused or aggravated by a period of active duty and/or ADT service.  He has endorsed significant exposure to artillery and aircraft noise while working as a cannon crewman and an aircraft mechanic in the National Guard.  The Veteran has indicated in both written and oral statements that his tinnitus began in the mid-1990's.  He has advanced arguments suggesting that his tinnitus preexisted his second period of active duty, from May 1999 to July 1999, and that it was permanently aggravated there in.  He has also asserted that the tinnitus began shortly after he returned from a period of (unverified) active duty service in Kosovo in the mid 1990's.  In the alternative, he argues that the onset of his tinnitus is linked to his various periods of active duty for training, or ADT, with the National Guard. 

The May 2011 Joint Motion noted several deficiencies with respect to Board's reasons and bases in its September 2010 decision.  

First, the parties agreed that the Board failed to discuss evidence suggesting that Veteran had an additional period of active duty service in Kosovo in the mid 1990's.  See Joint Motion Remand, p. 3.  It is during this period of active duty service (or shortly thereafter) that the Veteran asserts his tinnitus began.  The record currently shows that the Veteran had at least two periods of active duty service.  One period was from April 1980 to August 1980 (with the Army National Guard), and another period was from May 1999 to July 1999 (with the Air Force National Guard).  His DD 214 Form reflects that he served in Italy during the latter period of active duty service.  A summary of the Veteran's reserve time served also confirms various periods of ADT and IDT from 1980 through 2002.  The Veteran has asserted in both oral and written statements that he was deployed to Kosovo on a "presidential call" in the mid 1990's.  See Hearing Transcript, p. 4; see also VA Audiological Examination, July 2007.  

To date, the record currently contains no personnel, either from the Veteran's verified periods of active duty or from his periods of service with the Michigan Army National Guard (from 1980 to 1986) and the Michigan Air National Guard (1986 to 2003).  Moreover, it appears that not all of the Veteran's service treatment records from his various periods of active duty and National Guard service are contained in the claims file.  

As noted in the Joint Remand, these records may contain entrance and separation examinations which could provide more detail as to the nature/onset of the Veteran's tinnitus, as well as confirmation of any deployments to Kosovo in the mid 1990's.  These records should be requested and obtained upon remand as indicated by the Joint Motion.  

Second, the Veteran is asserting, in part, that his tinnitus was incurred in or aggravated during his numerous periods of ADT.  As noted above, the record appears to be incomplete with respect to National Guard personnel and service records.  Moreover, although the record contains a reserve/guard point summary, that summary fails to delineate specific ADT dates.  Upon remand, RO should contact the appropriate authority and obtain documentation of all active duty or inactive duty for training points, to specifically include the precise dates on which any active duty or inactive duty for training was performed.  

Lastly, the Joint Motion noted that the Board had failed to discuss whether, given the break in active duty, the Veteran was entitled to the presumption of soundness under 38 C.F.R. § 3.304, or whether his tinnitus was a preexisting condition that was aggravated during active service.  The Veteran has been afforded a VA audiological examination to address the etiology of his tinnitus.  While the July 2007 examiner found that the tinnitus was not due to his two-month period of active service in 1999, he failed to address the questions of pre-existence and aggravation.  

Likewise, the Veteran submitted a private audiology report in June 2010.  That examiner determined that his tinnitus was due to his hearing loss. (Note: the Veteran is not service connected for hearing loss).  Again, while this examiner provided an etiology opinion, he did not address the question of aggravation.  Based on the foregoing, the Veteran should be afforded a new VA examination upon remand.  This examination should address: (1) whether the onset of tinnitus is related to any period of confirmed active duty service; (2) whether the tinnitus was incurred in, or aggravated by any period of confirmed ADT service; and/or (3) whether the tinnitus preexisted any period of active duty service, and if so, whether it was aggravated therein. 


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and ask him to provide any personnel or service treatment records in his possession related to his active and National Guard service, to include copies of any official orders that directed him to perform active duty in Kosovo in the mid 1990's.  

2. The AMC/RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's reserve component units, and any other appropriate location, to obtain the Veteran's (i) service treatment records for all periods of active duty and National Guard service and (ii) photocopies of any service personnel records, to include official orders, related to the Veteran's active duty service (from April 1980 to August 1980, and from May 1999 to July 1999) and membership in the Michigan Army National Guard (from 1980 to 1986) and the Michigan Air National Guard (1986 to 2003).  

3. The AMC/RO should contact the appropriate authority to obtain National Guard records for documentation of any active duty or inactive duty for training points, to specifically include the precise dates on which any active duty or inactive duty for training was performed.  A simple compilation of Reserve points earned will not be responsive to the Board's request; the actual dates of service are required.  

4. If the RO cannot locate the aforementioned records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

After completion of all of the above, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  

5. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his tinnitus.  The RO/AMC should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including his service personnel and treatment records, his post-service medical records, and the lay statements and assertions regarding the onset of tinnitus.  

The examiner is asked to opine whether it is at least as likely as not that tinnitus is related to the Veteran's active duty service (from April 1980 to August 1980, May 1999 to July 1999, and any other periods of active duty service verified upon remand) or a period of active duty for training (ADT).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

If the examiner finds that tinnitus did not manifest during or is not related to a period of active duty, or ADT, he or she should indicate whether the disorder clearly and unmistakably preexisted such a period of service (to include both active duty and any period of ADT service).  If so, he or she should state whether the preexisting tinnitus worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disease or whether the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. 

6. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

By this remand the Board intimates no opinion as to any final determination merited.  The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


